Exhibit 10.4

 

EMERGE ENERGY SERVICES LP

DIRECTOR COMPENSATION PROGRAM

 

This Emerge Energy Services LP (the “Partnership”) Director Compensation Program
(this “Program”) for Directors (as defined below), shall be effective upon the
closing of the Partnership’s initial public offering of its common units (the
“IPO”).

 

Definitions

 

For purposes of this Program, the following definitions shall apply. 
Capitalized terms not otherwise defined herein shall have the meaning ascribed
in the Emerge Energy Services LP 2013 Long-Term Incentive Plan (the “Plan”).

 

“Board” means the board of directors of the GP.

 

“Directors” means the non-employee directors of the Board who are not affiliated
with the Partnership, the GP or Insight Equity.

 

“GP” means Emerge Energy Services GP, LLC, the general partner of the
Partnership.

 

“Insight Equity” means Insight Equity Management Company LLC and its affiliated
investment funds and its controlling equity owners.

 

Cash Compensation

 

Effective as of the first day of the calendar quarter in which the IPO occurs
(but subject to the occurrence of the IPO), annual retainers will be paid in the
following amounts to Directors:

 

Director:

 

$

50,000

 

Chair of any Board committee, other than a special committee:

 

$

10,000

 

Member (other than Chair) of any Board committee, other than a special
committee:

 

$

2,500

 

 

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter.  Except with respect to the
calendar quarter in which the IPO occurs, annual retainers will be pro-rated to
reflect any partial year of service.

 

Equity Compensation

 

IPO Restricted Unit Grant:

 

Each Director who is serving at the IPO shall be granted Restricted Units with a
value of $60,000 on the date of the IPO (the “IPO Grant”).

 

--------------------------------------------------------------------------------


 

 

 

The IPO Grant shall vest on the first (1st) anniversary of the IPO, subject to
continued service through the vesting date.

 

 

 

Annual Restricted Unit Grant:

 

Each Director who is serving on the Board as of an anniversary of the IPO shall
be granted Restricted Units with a value of $60,000 on such date (the “Annual
Restricted Unit Grant”).

 

 

 

 

 

The Annual Restricted Unit Grant shall be granted on the date of the applicable
anniversary of the IPO, and shall vest in full on the first (1st) anniversary of
the date of grant, subject to continued service through the vesting date.

 

 

 

Initial Restricted Unit Grant:

 

Each Director who is initially elected or appointed to serve on the Board after
the IPO shall be granted Restricted Units with a value equal to the product of
(i) $60,000 on the date of such initial election or appointment multiplied by
(ii) the fraction obtained by dividing (A) (1) twelve minus (2) the number of
full months elapsed between the date of the immediately preceding anniversary of
the IPO (or the IPO, if no anniversary has yet occurred) and the date of such
initial election or appointment by (B) twelve (the “Initial Restricted Unit
Grant”).

 

 

 

 

 

The Initial Restricted Unit Grant shall be granted on the date of the applicable
Director’s initial election or appointment to serve on the Board and shall vest
in full on the anniversary of the IPO immediately following the applicable grant
date, subject to continued service through the vesting date.

 

Miscellaneous

 

All applicable terms of the Plan apply to this Program as if fully set forth
herein, and all grants of Restricted Units and Common Units hereby are subject
in all respects to the terms of such Plan (as applicable).  The grant of any
Restricted Unit under this Program shall be made solely by and subject to the
terms set forth in a written agreement in a form to be approved by the Board and
duly executed by an executive officer of the Company.

 

Effectiveness, Amendment, Modification and Termination

 

This Program shall become effective upon the IPO.  This Program may be amended,
modified or terminated by the Board in the future at its sole discretion.  No
Director shall have any rights hereunder, except with respect to any Restricted
Unit granted pursuant to the Program.

 

--------------------------------------------------------------------------------